Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10,11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 2 and 3 of claim 10 is the recitation “a bottom of the insert”.  This term is indefinite since cutters such as these can be used in any orientation.  Examiner suggests employing language such as “an end opposite a cutting edge”.
	At the end of claim 10, the phrase “allows the cutting insert to be resharpened at least three times” is indefinite.  There are too many variables to judge this.  What is the material of the blade?  What is the material and thickness of the workpiece being cut?  What is the standard in the industry for acceptable sharpness levels?  Does this include sharpening before it arguably needs sharpening?
	In claim 11, the preamble has the phrase “for cutting composite material in a composite placement machine while the composite material is moving relative to an anvil through the machine”.  This is considered an intended use, so the composite placement machine and anvil are not required.  At the end of claim 11 is another phrase “whereby when the holder and the cutting insert are driven in a cutting direction to cut the composite material against the anvil, the insert is moving perpendicular to movement of the composite material through the machine”.  This also appears to be an intended use statement.  It appears, again, that the machine and anvil should not be given direct weight.  Of course, this language should not be ignored, but it is not clear what structure this infers in the claimed cutter assembly.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rieder (W)2015/164901) in view of Skvarce et al.(5,231,908).
Rieder shows a cutter assembly with most of the recited limitations including;
a holder having a mounting surface for mounting a cutting insert (see marked figure below); 
a cutting insert (see marked figure below); 
a first foot and a second foot (see marked figure below) formed on the mounting surface and a first leg extending between the first and second feet; and, 
a first step and a second step (see marked figure below) formed on the cutting insert and a first rise extending between the first and second steps, whereby when the cutting insert is mounted in the holder the two feet contact the two steps and the first leg is in contact with the first rise to form a surface area of contact between the mounting surface and the cutting insert that is greater than the surface area of contact between the two feet and the two steps (intrinsic in this configuration).

    PNG
    media_image1.png
    518
    846
    media_image1.png
    Greyscale

	With respect to claim 2, see the marked figure above.
	As for claim 4, the labyrinth joint is more than 3 times the surface area of just the steps.
	In regard to claims 7-9, see the figure above.
	As for claim 10, as indefinite as it is, it appears that Rieder’s blade can be sharpened numerous times.
	For claims 11 and 13, see the analysis of claims 1 and 2 above, with the understanding that Rieder’s blade is capable of being used against an anvil.
	Further regarding claims 1 and 11, Rieder employs a fastener to mount the cutting insert to the holder, and thus is not brazed.  Examiner takes Official Notice that it is well known to braze cutting blades and inserts onto their holders.  An example is Skvarce, who explicitly states that it is known to replace fasteners with brazing (lines 16-19, column 4).  Additional examples can be provided if challenged, as this is common.
	It would have been obvious to one of ordinary skill to have modified Rieder by brazing the cutting insert to the holder, as is well known and taught by Skvarce and others.

Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s amendment has overcome the rejection of claim 9 under 35 USC 112b.
Applicant argues against the rejection of claim 10 under 35 USC 112b, stating that Examiners questions are not relevant because they are not embodied in the claim language.  In response, Examiner will give a real-life example to show why this is indefinite.
User “A” employs a cutter meeting claim 1 to finely cut a soft product.  This cutter has a grindable length of 2mm.  It is important to him to keep a very fine cutting edge, so as to make smooth cuts, so he sharpens his tool often, grinding away 0.4mm every time.  Thus, User “A” can sharpen his tool 5 times.
User “B” employs the exact same cutter meeting claim 1 to roughly cut some cheap junk.  This cutter, again, has a grindable length of 2mm.  User “B” doesn’t really care about the cut quality, so he rarely sharpens his tool, grinding away 1.0mm every time.  Thus, User “B” can sharpen his tool only twice.  
Does the tool of user “A” and “B” infringe Applicant’s claim 10?  There is no way of knowing, because we don’t know, ahead of time, how it will be used.
Applicant has not argued or amended against the rejection of claim 11 under 35 USC 112b, thus that rejection stands.
Applicant’s amendments to claims 1 and 11 have overcome the rejection under 35 USC 102.  However, a new rejection has been made under 35 USC 103.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724